 



Exhibit 10.5.15
(PROPERTY SOLUTIONS WORLDWIDE LOGO) [l14570al1457000.gif]
April 9, 2003
Ms. Mirjana Popovich
Vice President Director of Operation
Wirthlin Worldwide
4665 Cornell Road, Suite 150
Cincinnati, OH 45242

     
RE:
  Officeplex at Blue Ash
 
  Wirthlin Worldwide — Second Amendment to Lease

Dear Mirjana:
Enclosed please find for your records an originally executed Second Amendment to
Lease in regard to your space at 4665 Cornell Road, Blue Ash, Ohio. If you have
any questions or concerns, please do not hesitate to contact us.
Sincerely,
GRUBB & ELLIS/WEST SHELL COMMERCIAL
-s- Cynthia A. Goodson [l14570al1457001.gif]
Cynthia A. Goodson
Office Team Assistant
Enclosure

     
West Shell Commercial, Inc.
  Document 2 Grubb & Ellis
Knight Frank
221 E. 4th Street Suite 2400 Cincinnati, OH 45202 513.721.4200 513.721.0630 fax
   
www.westshellcom.com
   
Independently Owned and Operated
  [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made as of the 27th
day of March 2003, by and between CR BLUE ASH LLC, a Delaware limited liability
company (“Landlord”), and WIRTHLIN WORLDWIDE, INC., a California corporation
(“Tenant”).
WITNESSETH
     WHEREAS, Colonial Norfolk Limited Partnership, the original landlord, and
The Answer Group, the original tenant, entered into that certain Commercial
Lease Agreement, dated August 14, 1990 (“Lease”), for space known as Suite 150,
which originally consisted of approximately 6,413 square feet (“Original
Premises”), in the building located at 4665 Cornell Road, Blue Ash, Ohio, which
Building commonly known as OfficePlex Office Building (“Building”); and
     WHEREAS, due to the substantial expansion requirements of the Tenant,
OfficePlex Partners, successor in interest to the original landlord, agreed to
lease to the original tenant additional space in the Building consisting of
Suites 160 and 167 (“Released Premises”).
     WHEREAS, on or about December 18, 2000, OfficePlex Partners and Tenant, as
successor in interest to The Answer Group, entered into that certain First Lease
Amendment whereby the term of the lease for the Original Premises and the
Released Premises was extended to May 31, 2006. The Lease and the First Lease
Amendment are collectively referred to herein as the “Lease.”
     WHEREAS, Landlord, a successor in interest to OfficePlex Partners, and
Tenant desire to substitute the Released Premises for another space in the
Building and to modify certain other terms and provisions of the Lease, all
subject to the terms, covenants, and conditions of this Second Amendment; and
     WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease
from Landlord, Suites 255 and 265 of the Building, consisting of approximately
9,695 rentable square feet of space, and to substitute such space for the
Released Premises on the terms set forth below.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby amend
the Lease in the following respects only:
     I. LEASE IN FULL FORCE AND EFFECT; DEFINITIONS
     Except as herein modified or amended, the provisions, conditions, and terms
of the Lease shall remain unchanged and in full force and effect and are hereby
ratified and confirmed by the parties hereto. Capitalized terms used in this
Second Amendment shall have the same definitions as set forth in the Lease to
the extent such capitalized terms are defined therein and are not redefined in
this Second Amendment.

 



--------------------------------------------------------------------------------



 



     II. TERM
     The Term of the Lease for the Original Premises and the Released Premises
is scheduled to expire on May 31, 2006. The parties agree that the Term for the
Original Premises shall not be extended by this Second Amendment. The parties
further agree that the Term for the Substitute Premises (as hereinafter defined)
shall commence on the Substitute Premises Commencement Date (as hereinafter
defined) and shall expire on May 31, 2008.
     III. RELOCATION OF THE PREMISES
     Landlord and Tenant hereby agree that, effective as of the “Substitute
Premises Commencement Date” (hereinafter defined), in place of the Released
Premises, Tenant will lease approximately 9,695 rentable square feet of space on
the second (2nd) floor of the Building, commonly known as Suites 255 and 265, as
shown on Exhibit A attached hereto (“Substitute Premises”). The Substitute
Premises shall be subject to all of the terms and conditions of the Lease,
except to the extent expressly modified herein. Effective as of the Substitute
Premises Commencement Date, the term “Premises” shall mean the Original Premises
and Substitute Premises, unless the context otherwise requires. Notwithstanding
anything to the contrary stated herein, the Lease shall continue with respect to
Suite 150, which shall consist of approximately 6,626 rentable square feet.
     The “Substitute Premises Commencement Date” shall be June 1, 2003. Landlord
shall deliver possession of the Suite 255 to Tenant with the “Improvements”
(hereinafter defined) to be constructed in Suite 255 substantially completed on
or before May 23, 2003. Tenant shall relocate its business operations from the
Released Premises to the Suite 255 of the Substitute Premises on May 23, 2003.
Tenant hereby agrees to surrender the Released Premises to Landlord on or before
May 23, 2003 (except as otherwise set forth in the remainder of this paragraph)
in the condition required under the Lease, as if the Term for the Released
Premises were expiring on that date. Although Landlord shall use its best
efforts to substantially complete the Improvements to Suite 265 by May 23, 2003,
the parties acknowledge that the Improvements to Suite 265 may not be
substantially completed by May 23, 2003. If such Improvements are not
substantially completed by such date, then (i) Landlord shall diligently pursue
the construction of the Improvements on Suite 265 until substantially completed;
and (ii) Tenant shall not be required to vacant Suite 160 until seven (7) days
after Landlord has substantially completed Suite 265 and delivered possession
thereof to Tenant. Landlord shall diligently pursue the full completion of
Improvements on the Substitute Premises within sixty (60) days after delivery of
the Substitute Premises, subject to any delays beyond the reasonable control of
Landlord or delays caused by Tenant.
          IV. BASE RENTAL
     Prior to the Substitute Premises Commencement Date, Tenant shall continue
to pay base rental in the same manner and in the same amount as required by the
Lease. Commencing on the Substitute Premises Commencement Date, Tenant shall pay
base rental in the same manner as required by the Lease, in accordance with the
following schedule for the Substitute Premises (in addition to the base rental
for the Original Premises at the rental rate set forth in the First Lease
Amendment:

2



--------------------------------------------------------------------------------



 



                          Period   Rent/Sq. Ft.   Monthly Rent   Annual Rent
June 1, 2003 to May 31, 2005
  $16.57(psf)   $ 13,387.18     $ 160,646.16  
June 1, 2005 to May 31, 2006
  $17.07(psf)   $ 13,791.14     $ 165,493.68  
June 1, 2006 to May 31, 2008
  $17.57(psf)   $ 14,195.01     $ 170,340.12  

If the Substitute Premises Commencement Date occurs on a day other than the
first day of a calendar month, the base rental for such partial calendar month
shall be the sum of: (a) the monthly base rental for such month as provided in
the Lease, plus (b) the difference between the monthly base rental provided
above and the monthly base rental provided in the Lease, prorated on a per diem
basis based upon the number of days from the Substitute Premises Commencement
Date through the last day of such calendar month.
V. TENANT’S SHARE
     For purposes of calculating Tenant’s prorate share of the operating
expenses for the Substitute Premises and for all other purposes under the Lease,
effective as of the Substitute Premises Commencement Date, Tenant’s share for
the Substitute Premises shall be 10.27% (based upon a total of 94,356 rentable
square feet, which is the total rentable square footage of the Building). For
the Substitute Premises, Tenant shall pay Tenant’s share of the increases of the
operating expenses for the applicable fiscal year above the “Base Operating
Expense Allowance”. The Base Operating Expenses Allowance is the annualized
dollar amount of 2003 operating expenses. Tenant shall continue to pay pursuant
to the Lease the prorata share of the operating expenses allocated to the
Original Premises.
     VI. CONDITION OF SUBSTITUTE PREMISES
     TENANT HEREBY ACKNOWLEDGES AND AGREES THAT LANDLORD’S SOLE OBLIGATION WITH
RESPECT TO THE PREPARATION OF THE SUBSTITUTE PREMISES FOR TENANT’S OCCUPANCY
SHALL BE THE SUBSTANTIAL COMPLETION OF THE “IMPROVEMENTS,” AND THAT, EXCEPT FOR
THE IMPROVEMENTS SPECIFIED HEREIN LANDLORD IS LEASING THE SUBSTITUTE PREMISES TO
TENANT “AS-IS”, WITHOUT REPRESENTATIONS OR WARRANTIES, INCLUDING ANY EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS, OR HABITABILITY, AND WITHOUT
OBLIGATION TO ALTER, REMODEL, IMPROVE, REPAIR OR DECORATE ANY PART OF THE
SUBSTITUTE PREMISES OR ANY OTHER PORTION OF THE BUILDING.
     VII. TENANT IMPROVEMENTS
     For the Substitute Premises, Landlord shall provide Tenant with a total
Tenant Finish Allowance of up to $91,027.00 ($9.389 per square foot). Said
Tenant Finish Allowance shall be used by Tenant in the Substitute Premises for
the work set forth on Exhibit B, attached hereto and made a part hereof
(collectively the “Improvements”). Landlord shall perform all work required to
complete the Improvements, up to a total cost of $91,027.00 and Landlord
represents to Tenant that the cost of the Improvements as set forth on Exhibit B
and as depicted on Exhibit A shall not exceed the Total Finish Allowance. In the
event Tenant requests changes to the

3



--------------------------------------------------------------------------------



 



Improvements, the scope of work or adds other work or improvements in the
Substitute Premises the cost of which exceeds $91,027,00, Tenant shall be
notified in advance and responsible for the payment of all such excess costs.
When Landlord ascertains that costs will exceed the maximum amount Landlord is
required to pay, as provided above. Landlord will so notify Tenant and Tenant
may, at its discretion, either (i) perform all such work and bill Tenant for the
amount due (which Tenant shall pay with its next rental payment), or (ii) bill
Tenant in advance and the requested work shall not be commenced until Tenant has
paid the amount due and owing.
     VIII. TERMINATION OPTION
     On or before January 1, 2006, Tenant may give written notice to Landlord
that Tenant will terminate the Lease on the May 31, 2006 (“Early Termination
Date”), in which event, the Lease shall terminate as to the Substitute Premises
on the Early Termination Date, provided Tenant pays the base rental as provided
above through and including the Early Termination Date, and makes a payment to
Landlord on or before the Early Termination Date, of the “Unamortized
Commission, Release & Tenant Improvement Costs”. The Unamortized Commission,
Release & Tenant Improvement Costs is agreed to be $113,768.54, which is
calculated as set forth on Exhibit C, attached hereto and made a part hereof. In
the event that Tenant exercises this option, the Term with respect to the
Original Premises and the Substitute Premises shall be coterminous.
     IX. BROKERS
     Tenant represents that Tenant has dealt directly with and only with Grubb &
Ellis West Shell Commercial as the broker in connection with this Second
Amendment, and that insofar as Tenant knows, no other broker negotiated this
Second Amendment or is entitled to any commission in connection therewith.
Tenant agrees to indemnify and hold Landlord, any mortgagee holding an interest
in the Building, and their respective agents and employees harmless from any and
all claims of any other brokers in connection with this Second Amendment.
     X. NOTICES
     Notwithstanding anything in the Lease to the contrary, notices to Landlord
required under the Lease, as amended shall be addressed;
CR BLUE ASH, LLC.
c/o Grubb & Ellis West Shell Commercial
Attn.; Karen Congdon
221 east Fourth Street
2400 Atrium Two
Cincinnati, OH 45202
     XI NO PERSONAL LIABILITY
     This Second Amendment is executed by the undersigned Landlord and/or its
authorized agent, Grubb & Ellis West Shell Commercial, not personally, but
solely as Landlord or its authorized agent, and it is expressly understood and
agreed by the parties hereto, anything

4



--------------------------------------------------------------------------------



 



contained herein to the contrary notwithstanding, that each and all of the
covenants, undertakings, representations, and agreements herein made are made
and intended, not as personal covenants, undertakings, representations, and
agreements of the Landlord, individually, but are made and intended only to bind
Landlord’s interest in the Premises and the Building, and no personal liability
or personal responsibility is assumed by, nor shall at any time be asserted or
enforced against, said Landlord or any partner, officer, director, shareholder,
or agent thereof, or under any covenant, undertaking, representation, warranty,
or agreement herein contained, either expressed or implied; all such personal
liability, if any, being and is expressly waived and released by the parties
hereto or holder hereof, and by all persons claiming by or through or under said
parties or holder hereof. Landlord and Tenant hereby represent, each to the
other, they have the power and authority to enter into this Second Amendment.
     XII. MISCELLANEOUS
     A. Notwithstanding anything to the contrary contained in the Lease,
Landlord shall not provide janitorial services within the Substitute Premises,
but Landlord’s obligation to provide janitorial services to the Original
Premises shall continue.
     B. Tenant shall have the right to use 4.5 unreserved parking spaces at the
Building per 1,000 total rentable square feet of the Original Premises and the
Substitute Premises commencing on the Substitute Premises Commencement Date
through the expiration of the Term. Based on the current rentable square
footage, Tenant would, therefore, be entitled to use 74 unreserved parking
spaces at the Building, which is subject to change in the event the total
rentable square footage is adjusted.
     C. Subject to any delay caused by events beyond the reasonable control of
Landlord, on or before May 23, 2003, Landlord shall complete installation of new
tile flooring off the elevator on the second floor lobby. The balance of the
second floor renovation improvements shall also be completed during the calendar
year 2003.
     D. Paragraph 5 of the First Lease Amendment is hereby deleted in its
entirety.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed or caused this Second
Amendment to Lease to be executed by proper parties thereunto duly authorized so
to do as of the day and year first above written.

              LANDLORD:
 
            CR BLUE ASH LLC, a Delaware limited     liability company
 
       
Witnesses:
       
 
       
/s/ MELBAD GENES
  By   /s/ [ILLEGIBLE]
 
       
 
          Manager
 
                  TENANT:
 
            WIRTHLIN WORLDWIDE, INC., a California     corporation
 
       
Witnesses:
       
 
       
/s/ ANNE [ILLEGIBLE]
  By   /s/ Joel A. White
 
       
 
       
 
  Name: Joel A. White     Title: Chief Financial Officer

         
STATE OF VIRGINIA
  )    
 
  )SS:
COUNTY OF FAIRFAX
  )    

     Before me, a Notary Public in and for said County and State, personally
appeared Joel A. White, who acknowledged the execution of the above and
foregoing Lease Amendment for and on behalf of Wirthlin Worldwide, Inc., and
who, being first duly sworn, stated that(s) he is empowered and authorized to
execute the attached and foregoing Lease Amendment.
     Witness my hand and Notary Seal this 27th day of March, 2003.

                  /s/ Joanne Hansen       Notary Public            

My Commission Expires: 4-30-03

6



--------------------------------------------------------------------------------



 



         
STATE OF ILLINOIS
  )    
 
  )SS:
COUNTY OF COOK
  )    

     Before me, a Notary Public in and for said County State, personally
appeared [ILLEGIBLE], who acknowledged the execution of the above and foregoing
Lease Amendment for and on behalf of CR BLUE ASH, LLC, and who, being first duly
sworn, stated he is empowered and authorized to execute the attached and
foregoing Lease Amendment.
     Witness my hand and Notary Seal this 5th day of April, 2003.

     
 
  /s/ JUNE A. GEORGE
 
   
 
  Notary Public

(NOTARY SEAL) [l14570al1457002.gif]
My Commission Expires:
                                                            

7



--------------------------------------------------------------------------------



 



EXHIBIT A
SUBSTITUTE PREMISES

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
IMPROVEMENTS
Landlord shall provide an allowance up to $91,027 for Tenant’s retrofit for the
Substitute Premises, which is the estimated cost of build out using building
standard materials for both Suite 255 and 265 comprised of 9,695 /RSF. This
includes:

•   Remove walls as noted on plan   •   Replace walls as noted on plan   •  
Viewing room walls require additional soundproofing   •   Add doors as noted on
plan   •   4 viewing rooms with half height one way mirrors with well insulated
walls   •   Viewing rooms to be equipped with two levels elevated/tiered and
carpeted platform with built in desktop with formica with two additional
electrical outlets per platform or tier viewing area   •   3 client lounge areas
  •   two sets of double doors as noted on plan   •   Kitchen “A” (Suite 255)
with one sink, 2 dishwashers and 2 ovens/or convection ovens for the purpose of
warming foods. Kitchen “B” (Suite 265) “as is”   •   Refrigerators(2) to be
supplied by Tenant — Landlord to provide electric   •   Ice maker to be supplied
by Tenant- Landlord to provide plumbing   •   Walls to be painted as needed   •
  Kitchen countertops to be formica — building standard basic — color to be
chosen by Tenant   •   Kitchen cabinets — building standard basic   •  
Wallpaper to be removed as needed and painted with accent color to match or
coordinate with existing color scheme   •   Carpet to be removed as needed and
replaced as needed with color to match or coordinate with existing color scheme
  •   VCT tile flooring in kitchen — building standard basic — color to be
chosen by Tenant   •   Ceiling tiles as needed   •   Electronic lock to allow
visitor access after hours   •   Sound batting installed in walls for privacy
areas

 



--------------------------------------------------------------------------------



 



EXHIBIT C
UNAMORTIZED COMMISSION, RELEASE AND
TENANT IMPROVEMENT COSTS
Unamortized Commission, Release and Tenant Improvement Costs is equal to: The
unamortized cost if equal to six (6) months rent and calculated as follows:

         
Buildout (both Suites 255 & 265):
  $ 91,027.00  
Fees: (Architect, Attorney, Realtor)
  $ 22,400.00  
1st Release Space (3 year rent) Suite 167
  $ 37,174.50  
2nd Release Space (3 year rent difference) Suite 160
  $ 84,744.00  
 
     
Total
  $ 233,345.50  

NOTE: AMT is 5 years; INT is 8%; the monthly PMT is $4,740.36 multiplied by
24 months equals $113,768.54/$13,791 (monthly rent at 36 months) equals
8.25 months rent.

C-1



--------------------------------------------------------------------------------



 



FIRST LEASE AMENDMENT
This First Amendment to Lease (“First Amendment”) dated as of the 18 day of
December, 2000, by and between Wirthlin Worldwide, successor to interest to The
Answer Group (“Lessee”) and Office Plex Partners (“Lessor”).
WITNESSETH:
WHEREAS, Colonial Norfolk Limited Partnership entered into a Commercial Lease
Agreement signed August 14, 1990 with the Answer Group for suite 150 consisting
of 6413 sq. ft. located on the first floor of the OfficePlex of Blue Ash, 4665
Cornell Road, Blue Ash, Ohio 45241 and said lease expired on January 31, 1996;
and
WHEREAS, due to the substantial expansion requirements of the Lessee, additional
space was needed which resulted in a new lease being executed between OfficePlex
Partners, successor in interest to Colonial Norfolk Limited Partnership, Lessor,
and the Answer Group, Lessee, for suite 150 consisting of approximately 11,656
sq. ft. in the building located at 4665 Cornell Road, Blue Ash, Ohio for a lease
term of five years commencing on June 1,1996 and set to expire on May 31, 2001;
and
WHEREAS, both Lessor and Lessee wish to modify the existing Lease and extend the
term of the Lease.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby mutually
acknowledged, Lessor and Lessee agree as follows:

  1.   TERM: Lessor and Lessee agree to extend the term of the lease for an
additional five (5) years commencing on June 1, 2001 and expiring on May 31,
2006.     2.   RENEWAL OPTION: Provided the Lessee is not in default, the Lessor
shall grant one (1) five (5) year option to renew this lease subject to the
Lessee providing the Lessor with at least 180 days prior written notice of their
intention to renew, and subject to the then market rental rate for the building,
but in no event less than $16.50 per sq. ft. per year.     3.   RENTAL RATE: The
rental rate, including operating expenses at the current cost, shall be $16.50
per sq. ft., per year (fixed) for five years, however, if operating expenses
increase over a base year of 2001, Lessee shall be responsible for their pro
rate share of any increases as stated in Section 3(d), with the exception that
the “$5.50 per sq. ft. base rate as stated in the Lease in line 3 of
Section 3(d) shall be adjusted to reflect the actual cost of operating expenses
for the year 2001.     4.   TENANT IMPROVEMENT ALLOWANCE: Lessor agrees to
provide the Lessee with a $10.00 per sq. ft. improvement allowance to be used
for paint, carpet, demolition and construction of partitions, etc. Lessee shall
also be permitted to use said monies to acquire depreciable assets such as
furniture and office equipment. Tenant Improvement monies may not be used to
purchase furniture and equipment for other Wirthlin Worldwide offices or to
replace items moved from the Cincinnati office to another office of Wirthlin
Worldwide. In addition, tenant improvement monies may not be spent to pay
routine operating expenses. Lessor agrees to pay for the above stated
expenditures upon issuance of invoices from Lessee.         It is also agreed
that any unused monies remaining in the Tenant Improvement allowance as of
December 31, 2001, may be used by the Lessee to offset rents due beginning
January 1, 2002.     5.   EXPANSION: Lessor shall provide the Lessee with the
First Right of Refusal to lease Suite 162 (2195 R.S.F.) throughout the term of
this lease. In the event the Lessor has a bonafide prospect to lease said space,
Lessor shall provide Lessee written notice of such interest and Lessee shall
have 10 business days to exercise this

 



--------------------------------------------------------------------------------



 



      First Right of Refusal. If Lessee exercises this First Right of Refusal,
the rent shall be $ 16.50 per sq. ft. (subject to a new base year for increases
in operating expenses, being the year in which the right is exercised) and a
Tenant Improvement Allowance of $20.00 per sq. ft. shall be provided by the
Lessor and shall be prorated based on the remaining term of the lease. This
Tenant Improvement Allowance shall be subject to the terms and conditions as
stated in Section 4 herein, with any unused monies applying to rent, six months
after the lease commencement of the expansion space.

All other terms and conditions of said “Commercial Lease Agreement” and any and
all modifications and ramifications thereto, shall remain the same, unchanged
and in full force and effect.
Signed in                                          ,                     , the
                     day of                     ,2000.

     
Lessor
  Witness
 
   
 
  /s/ (ILLEGIBLE)
 
   
 
   
 
  /s/ (ILLEGIBLE)
 
   

              Office Plex Partners    
 
            By   GENERAL ELECTRIC CREDIT EQUITIES, INCORPORATION                
  A City (illegible) General partner    
 
           
 
  By   /s/ Carl G. Jacobson    
 
    CARL G. JACOBSON
 
      Authorized Signature    

     
Lessee
  Witness
 
   
 
  /s/ Dawn A. Curtis
 
   
Wirthlin Worldwide
   
 
  /s/ (ILLEGIBLE)
 
   

         
By
  /s/ Goel A. White    
 
 
 
   

 



--------------------------------------------------------------------------------



 



         
STATE OF ILLINOIS
 
 
 
  ) 
 
      ) SS:
COUNTY OF COOK
 
 
 
  ) 

     Before me, a Notary Public in and for said County and State, personally
appeared CARL. G. JACOBSON, who acknowledged the execution of the above and
foregoing LEASE Agreement for and on behalf of GENERAL ELECTRIC CREDIT EQUITIES
INC., a DELAWARE corporation, and who, being first duly sworn, stated that (s)he
is empowered and authorized to execute the attached and foregoing LEASE
Agreement and Exhibits
     WITNESS my hand and Notarial Seal this 22nd day of January, 2001.

     
 
  /s/ Nancy G. Tramutola
 
   
 
                      Notary Public

My commission expires
                    4/8/2001
(SEAL) [l14570al1457003.gif]

         
STATE OF VERGINIA
)
 
 
 
   
 
    )SS:
COUNTY OF FAIRFAX
)
 
 
 
   

     Before me, a Notary Public in and for said County and State, personally
appeared JOEL A. WHITE, who acknowledged the execution of the above and
foregoing LEASE Agreement for and on behalf of DEUMA RESEARCH DBA WIRTHLIN
WORLDWIDE a CALIFORNIA corporation, and who, being first duly sworn, stated that
(s)he is empowered and authorized to execute the attached and foregoing LEASE
Agreement and Exhibits
     WITNESS my hand and Notarial Seal this 18th day of December, 2000.

     
 
  /s/ Joanne Hansen
 
   
 
                      Notary Public

     
My commission expires
  Commissioned as
April 30, 2002
  Joanne H. Mcguire

 



--------------------------------------------------------------------------------



 



COMMERCIAL LEASE AGREEMENT
     THIS LEASE AGREEMENT is made and entered into as of the date as set forth
below between OfficePlex Partners, hereinafter referred to as “LESSOR” and The
Answer Group hereinafter referred to as “LESSOR” and The Answer Group
hereinafter referred to as “LESSEE”.
WITNESSETH:
     1. LEASED PREMISES: In consideration of the rents, terms, provisions and
covenants of this Lease, LESSOR hereby leases, lets and demises to LESSEE the
following described premises (referred as “leased premises” and containing
approximately 11,656 square feet) situated at OfficePlex at Blue Ash, 4665
Cornell Road, Blue Ash, Ohio 45241 (sometimes referred to as “the building” or
“the project”). [Mutually Agreed to move to 6-1 Due to Construction Delays.]
     2. TERM: Subject to and upon the condition set forth below, the term of
this LEASE shall commence upon April 1, 1996, the “commencement date” and
completion date, in accordance with paragraph 11(a), and shall terminate sixty
(60) months thereafter.
     3. RENT: (a) LESSEE agrees to pay monthly base rental during the term of
the LEASE the sum of Fifteen Thousand, Fifty-five and 67/100 ($15,055,67), which
amount shall be payable to LESSOR at the address shown below on the first day of
the month. One monthly installment of rent shall be due and payable on the date
of execution of this LEASE by LESSEE and LESSOR for the first month’s rent and a
like monthly installment shall be due and payable on or before the first day of
each calendar month succeeding the “commencement date” or “completion date” of a
calendar month, the monthly rental set forth above shall be prorated to the end
of that calendar month and all succeeding installments of rent shall be payable
on or before the first day of each succeeding calendar month during the demised
term. LESSEE shall pay, as additional rental, all other sums due under this
Lease. Note: LESSOR has agreed to reduce the first three months rental
obligation for the 11,656 square feet to equal Five Thousand Three Hundred
Forty-Two and 33/100 ($5,342.33).
     (b) If any increase in the fire insurance premiums paid by LESSOR for the
building in which LESSEE occupies space is caused by LESSEES use and occupancy
of the leased premises, or if LESSEE vacates the leased premises and causes an
increase in such premiums, then LESSEE shall pay as additional rental the amount
of such increase to LESSOR.
     (c) Other remedies for nonpayment of rent notwithstanding, if the monthly
rental payment is not received by LESSOR in or before the tenth day of the month
for which rent is due, or if any other payment due LESSOR by LESSEE is not
received by LESSOR on or before the tenth day of the month next following the
month in which LESSEE was invoiced, a service charge of zero percent (0%) of
such past due amount shall become due and payable in addition to such amounts
owed under this lease.
     (d) In the event the operating expenses (as defined below) of LESSOR for
the building and/or project of which the leased premises are a part shall, in
any calendar year during the term of this Lease, exceed the sum of $5,50 per
square foot, LESSEE agrees to pay as additional rental LESSEES percentage share
of such excess operating expenses. LESSOR shall, within nine months follow the
close of any calendar year for which additional rental is due under this
paragraph, invoice LESSEE for the additional rental. The invoice shall include
in reasonable detail all computations of the additional rental, and LESSEE
agrees to pay the additional rental within ten days following receipt of the
invoice. If this LEASE shall terminate on a day other than the last day of a
year, the amount of any

 



--------------------------------------------------------------------------------



 



additional rental payable by LESSEE applicable to the year in which such
termination shall occur shall be prorated on the ratio that the number of days
from the commencement of such year to and including such termination date bears
to 365. If at any time during the term of this Lease, LESSOR has reason to
believe the per square foot operating expenses for the calendar year will exceed
the sum set forth above, LESSOR may by invoice direct LESSEE to prepay monthly
one-twelfth of an amount equal to additional rental paid in the previous year.
If the invoice delivered within nine months following the close of a calendar
year in accordance with this subparagraph 3(e) shows an amount owing by LESSEE
that is less than the sum of the monthly payments made by LESSEE in the previous
calendar year, the invoice shall be accompanied by a refund of the excess of
LESSOR to LESSEE. If such invoice shows an amount owing by LESSEE which is more
than the sum of the monthly payments made by LESSEE in the previous calendar
year, LESSEE shall pay such deficiency to LESSOR within ten days after receipt
of the invoice. During the year in winch this LEASE terminates, LESSOR shall
have the option to invoice LESSEE for LESSEES pro rata share of the excess
operating expenses based upon the previous year’s excess operating expenses;
LESSOR shall invoice LESSEE under this option within thirty days prior to the
termination of this LEASE or at any time thereafter. LESSEE shall have the right
at its own expense and at a reasonable time to audit LESSOR’S books relevant to
the additional rentals due under this paragraph 3. Note: See Paragraph 38A of
this Lease for cap on controllable expenses language.
     (e) The term “operating expenses” as used above includes all expenses
incurred with respect to the maintenance and operation of the building and/or
project of which the leased premises are a part including, but not limited to,
maintenance and repair costs, electricity, fuel, water, sewer, grass and other
utility charges, security window washing, janitorial services, trash and snow
removal, landscaping and pest control, management fees, wages and fringe
benefits payable to employees of LESSOR whose duties are connected with the
operation and maintenance of the building and/or project amounts paid to
contractors or subcontractors for work or services performed in connection with
the operation and maintenance of the building and/or project, all services,
supplies, repairs, replacements or other expenses for maintaining and operating
the building and/or project including common area, parking area, recreation area
and plaza area maintenance. The term “operating expenses” also includes all real
property taxes and installments of special assessments, including special
assignments due to deed restrictions and/or owner’s associations, which accrue
against the building and/or project of which the leased premises are a part
during the term of this LEASE as well as all insurance premiums LESSOR is
required to pay or deems necessary to pay, including public liability insurance,
with respect to the building and/or project. The term “operating expenses” does
not include any capital improvement to the building and/or project of which the
leased premises are a part nor shall it include repairs, restoration or other
work occasioned by fire, windstorm or other casualty, income and franchise taxes
of LESSOR, expenses incurred in leasing to or procuring of tenants, leasing
commissions, advertising expenses, expenses for the renovating of space for new
tenants, interest or principal payments on any mortgage or other indebtedness of
LESSOR, compensation paid to any employee of LESSOR above the grade of building
superintendent, nor any depreciation allowance or expense.
     4. SIGNS:
     (a) LESSOR will furnish and install a suitable building directory and
establish suite numbers to facilitate locating and identifying LESSEE’S
premises. In order to effect uniformity, to control the graphics, and to
maintain dignified aesthetics, LESSOR will also furnish and install at the
entrance door to LESSEE’S premises a uniform suite number and plate and a name
plate, Signs, name plates or graphics which are wholly within the leased
premises within the building will be permitted.
     (b) LESSEE agrees that no other signs (mobile or stationary) of any
description shall be erected, placed or painted in or about the leased
premises., except as outlined in paragraph 38(J).
     5. USAGE AND INSURANCE: LESSEE warrants and represents to LESSOR that the
leased premises shall be used and occupied only for the purpose of general
office use. LESSEE shall occupy the leased premises, conduct its business and
control its agents, employees, invitees and visitors in such a manner as is
lawful, reputable and will not create

3



--------------------------------------------------------------------------------



 



any nuisance or otherwise interfere with, annoy or disturb any other tenant in
its normal business operations or LESSOR in its management of the building.
LESSEE shall not commit or suffer to be committed, any waste on the leased
premises, nor shall LESSEE permit the leased premises to be used in, anyway
which would, in the opinion of LESSOR, be extra hazardous on account of fire or
otherwise which Would in any way increase or render void the fire insurance on
the leased premises or contents of the building.
     6. JANITORIAL SERVICE: LESSOR shall furnish Janitorial services during the
term of this Lease. The janitorial services shall be provided five times per
week during the term of this Lease, per Exhibit “C”, Cleaning Specifications,
attached hereto and made a part hereof.
     7. BUILDING SERVICES: (a) LESSOR shall furnish gas, water and electricity
for LESSEE during the term of this Lease. LESSEE shall pay all telephone
charges. LESSOR shall furnish LESSEE hot and cold water at those points of
supply provided for general use of other tenants in the building, central
heating and conditioning in season, LESSOR shall also furnish routine
maintenance, painting and electric lighting services for all public areas and
special service areas of the building in the manner and to the extent deemed by
LESSOR to be standard. LESSOR shall not bear the utility costs (including meter
installation and air conditioning costs) occasioned by electrodata processing
machines, computers and similar machines of high electrical consumption, Failure
by LESSOR to any extent to furnish these defined services, or any cessation
thereof, resulting from causes beyond the control of LESSOR shall neither render
LESSOR liable in any respect for damages to either person or property, be
constructed as an eviction of LESSER work an abatement of rent nor relieve
LESSEE from fulfillment of any covenant in this Lease. Should any of the
equipment or machinery break down, or for any cause cease to function properly,
LESSOR shall use reasonable diligence to repair the same promptly, but LESSEE
shall have no claim for rebate on account of any interruption in service
occasioned from the repairs.
     (b) LESSOR shall furnish and install window coverings on all exterior
windows or install any other window covering which would affect the exterior
appearance of the building. LESSEE may install lined or unlined over draperies
on the interior sides of the LESSOR furnished draperies, for interior
appearance, or to reduce light transmission provided such over draperies do not
affect the exterior appearance of building.
     8. PARAGRAPH INTENTIONALLY OMITTED
     9. REPAIRS AND MAINTENANCE: (a) Unless otherwise expressly provided, LESSOR
shall not be required to make any improvements, replacements or repairs of any
kind or character to the leased premises during the term of this Lease, except
repairs to walls, doors, corridors, windows and other structure and equipment
with in and serving the leased premises, and additional maintenance as may be
necessary because of damage by persons other than LESSER, its agents, employees,
invitees, licensees or visitors, and as may be necessary solely because of the
negligence of LESSOR, WHICH repairs shall be made by LESSOR at its expense
beginning not more than five (5) days after written notice by LESSEE, unless a
permit is required, in which case the repair period will begin when the permit
is approved, LESSOR’s cost of maintaining the items set forth in this
subparagraph are subject to the additional rental provisions in paragraph 3.
LESSOR shall not be liable to LESSEE, except as expressly provided in this
Lease, for any damage or inconvenience, and LESSEE shall not be entitled to any
abatement or reduction of rent by reason of any repairs, alterations or
additions made by LESSOR under this Lease, unless due to the gross negligence of
the LESSOR.
     (b) LESSEE shall not allow any damage to be committed on any portion of the
leased premises, and at the termination of this Lease, by lapse of time or
otherwise, LESSEE shall deliver the leased premises to LESSOR in as good
condition as existed at the commencement date or completion date of this Lease,
ordinary wear and tear expected. The cost and expense of any repairs necessary
to restore the condition of the leased premises shall be borne by LESSEE, and if
LESSOR undertakes to restore the leased premises, it shall have a right of
reimbursement against LESSEE.

4



--------------------------------------------------------------------------------



 



     (c) All requests for repairs or maintenance that are the responsibility of
LESSOR pursuant to any provision of this LEASE must be made in writing to LESSOR
at the address set forth below.
     10. COMPLIANCE WITH LAWS, RULES AND REGULATIONS: LESSEE, at LESSEES
expense, shall comply with all laws, ordinances, orders, rules and regulations
of state, federal municipal or other agencies or bodies having jurisdiction
relating to the use, condition and occupancy of the leased premises. LESSEE will
comply with the rules of the building adopted by LESSOR which are set forth on a
schedule attached to this Lease. LESSOR shall have the right at all time to
change the rules and regulations of the building or to amend them in any
reasonable manner as may be deemed advisable for the safety, care and
cleanliness, and for the preservation of good order, of the leased premises. All
changes and amendments in the rules and regulations of the building will be sent
by LESSOR to LESSEE in writing and shall thereafter be carried out and observed
by LESSEE.
     11. LESSOR IMPROVEMENTS:
     (a) If construction to the leased premises is to be performed by LESSOR
prior to LESSEE’S occupancy, LESSOR will, at its expense, commence and/or
complete the construction of the improvements constituting the leased premises,
including partitions, in accordance with the floor plan and its specifications
agreed to by the parties and made a part of this LEASE by reference to the
Exhibits “A” and “B”, attached hereto and becoming a part hereof. The plans and
specifications shall be approved and signed by the parties prior to the
commencement of construction. Any changes or modification to the approved plans
and specifications shall be made and accepted by written change order, which
will specify costs, signed by LESSOR and LESSEE and shall constitute an
amendment to this Lease. Upon completion of the building and other improvements
in accordance with the plans and specifications, LESSEE agrees to execute and
deliver to LESSOR a letter accepting delivery of the leased premises.
     (b) Tenant Improvement Allowance. LESSOR shall provide $10.00 per rentable
square foot for tenant improvements, not to exceed $116,560.00. LESSEE shall use
this tenant improvement allowance for purposes related to improving the leased
premises (i.e. construction upgrades, wiring and cabling, security and telephone
systems, etc.). Any amount of tenant improvement allowance not spent will be
applied as a credit toward base rent. An additional $3,000.00 move allowance
will be provided to LESSEE by LESSOR.
     (c) Construction Bid Process. The construction process shall be managed by
West Shell Commercial Inc. The LESSEE may review the bid process as it
progresses. The LESSEE will submit the names of two construction companies to
the LESSOR to bid on the necessary improvements. LESSOR will approve the
companies that will bid, which approval will not unreasonably withheld. The
tenant improvements to be performed must meet with building codes, building
standards, and LESSOR’s approval. Such tenant improvements must be completed in
a workman-like manner. The LESSOR reserves the right to select the construction
company who would perform the necessary improvements. If bids are provided at
less than the allowance as stated in paragraph 11 (b), but LESSOR chooses a
higher bid, LESSOR will pay the amount to excess of the allowance.
     (d) Space Planning. LESSOR agrees provide all necessary space planning at
its sole cost. (Terry-DeRees and Associates will prepare the necessary space
plans).
     12. ALTERATIONS AND IMPROVEMENTS: LESSEE shall not make or allow to be made
any alterations or physical additions in or to the leased premises without first
obtaining the written consent of LESSOR, not to be unreasonably withheld. Any
alterations, physical additions or improvements to the leased premises made by
LESSEE shall at once become the property of LESSOR and shall be surrendered to
LESSOR upon the termination of this Lease.
     13. CONDEMNATION: (a) If, during the term (or any extension or renewal) of
this Lease, all or a substantial part of the leased premises are taken for any
public or quasi-public use under any governmental law, ordinance or regulation,
or by right of eminent domain or by purchase in lieu thereof, and the taking
would prevent or

5



--------------------------------------------------------------------------------



 



materially interfere with the use of the leased premises for the purpose for
which they are being used, this LEASE shall terminate and the rent shall be
abated during fee unexpired portion of this LEASE effective on the date physical
possession is taken by the condemning authority, LESSEE shall have no claim to
the LESSOR’s condemnation award. LESSEE shall have the right to pursue any of
its own condemnation awards.
     (b) In the event a portion of the leased premises shall be taken for any
public or quasi-public use under any governmental law, ordinance or regulations,
or right of eminent domain or by purchase in lieu thereof, and this LEASE is not
terminated as provided in sabparagraph (a) above, LESSOR may, at LESSOR’s sole
risk and expense, restore and reconstruct the building and other improvements of
the leased premises to the extent necessary to make it reasonably tenantable.
The rent payable under this LEASE during the unexpired portion of the term shall
be adjusted to such an extent as may be fair and reasonable under the
circumstances. LESSEE shall have no claim to the LESSOR’s condemnation award.
LESSEE shall have the right to pursue any of its own condemnation awards.
     14. FIRE AND CASUALTY: (a) If the leased premises should be totally
destroyed by fire or other casualty, or if the leased premises should be so
damaged so that rebuilding cannot reasonably be completed within ninety
(90) calendar days after the date of written notification by LESSEE to LESSOR of
the destruction, this LEASE shall terminate and the rent shall be abated for the
unexpired portion of the Lease, effective as of the date of written
notification.
     (b) If the leased premises should be partially damaged by fire or other
casualty, and rebuilding or repairs can reasonably be completed within ninety
(90) calendar days from the date of written notification by LESSEE to LESSOR of
the destruction, this LEASE shall not terminate, but LESSOR may at its sole risk
and expense proceed with reasonable diligence, and LESSOR has the duty to pursue
immediately to rebuild or rapair the building or other improvements to
substantially the same condition in which they existed prior to the damage. If
the leased premises are to be rebuilt or repaired and are untenable in whole or
in part following the damage, and the damage or destruction was not caused or
contributed to by act or negligence of LESSEE, its agents, employees, invitees
or those for whom LESSEE is responsible, the rent payable under this LEASE
during this period for which the leased premises are untenable shall be adjusted
to such an extent as may be fair and reasonable under the circumstances. In the
event that LESSOR fails to complete the necessary repairs or rebuilding within
ninety (90) calendar days from the date of written notification by LESSEE to
LESSOR of the destruction, LESSEE may at its option terminate this LEASE by
delivering written notice of termination to LESSOR whereupon all rights and
obligations under this LEASE shall cease to exist. LESSOR’s written response to
LESSEE’s written notice will be within twenty (20) calendar days.
     15. PROPERTY INSURANCE: LESSOR shall at all times during the term of this
LEASE maintain a policy or policies of insurance with the premiums paid in
advance, issued by and binding upon some solvent insurance company, insuring the
building against all risk of direct physical loss in an amount equal to ninety
percent (90%) of the full replecement cost of the building structure and its
improvements as of the date of the loss; provided, that LESOR shall not be
obligated in any way or manner to insure any personal property (including, but
not limited to, any furniture, machinery, goods or supplies) of LESSEE or which
LESSEE may have upon or within the leased premises or any fixtures installed by
or paid for by LESSEE upon or within the leased premises or any additional
improvements which LESSEE may construct on the leased premises.
     16. INSURANCE INDEMNIFICATION: LESSEE shall indemnify and hold LESSOR
harmless from any liability for damages to any person in on or about the Leased
Premises, from any cause whatsoever due to any negligence on the part of the
LESSEE, its employees and invitees, and LESSEE shall procure and keep in effect
during the term hereof public liability and property damage insurance protecting
LESSOR and LESSEE from all causes, including their own negligence, having
minimum limits of liability of One Million and 00/100 Dollars($1,000,000.00) for
damages resulting to one person, One Million and 00/100 Dollars ($1,000,000.00)
for damages resulting from one casualty, and One Hundred Thousand and 00/100
Dollars ($100,000.00) for property damage resulting from

6



--------------------------------------------------------------------------------



 



any one occurrence. LESSEE shall deliver policies of such insurance or
certificates thereof to LESSOR, which shall not be cancelable without thirty
(30) days’ written notice to LESSOR, and in the event LESSEE shall fail to
procure such insurance, LESSOR may, at its option, procure the same for the
account of LESSEE, and the cost thereof shall be paid to LESSOR as additional
rent upon receipt by LESSEE of bills thereof.
     17. WAIVER OF SUBROGATION: Anything in this LEASE to the contrary
notwithstanding LESSOR and LESSEE hereby waive and release each other of and
from any and all rights of recovery, claim, action or cause of action against
each other, their agents, officers, and employees for any loss or damage that
may occur to fee leased premises, improvements to the building of which the
leased premises are a part or personal property (building contents) within the
building, by reason of fire or the elements regardless of cause or origin,
including negligence of LESSOR or LESSEE and their agents, officers and
employees, and invitees. Because this paragraph will preclude the assignment of
any claim mentioned in it by way of subrogation or otherwise to an insurance
company or any other person, each party is this LEASE agrees immediately to give
to each insurance company which has issued, to it policies of insurance covering
all risk of direct physical loss, written notice of the terms of the mutual
waivers contained in this paragraph, and to have the insurance policies properly
endorsed, if necessary, to prevent the invalidation of the insurance coverage by
reason of the mutual waivers contained in this paragraph. Failure of LESSOR or
LESSEE to deliver the written notices required herein shall not adversely affect
the Waiver of Subrogation provisions of this LEASE.
     18. HOLD HARMLESS: LESSOR shall not be liable to LESSEES employees, agents,
invitees, licensees or visitors, or to any other person, for any injury to
person or damage to property on or about the leased premises caused by the
negligence or misconduct of LESSEE, its agents, servants or employees, or of any
other person entering upon the leased premises under express or implied
invitation by LESSEE, or caused by the building and improvements located on the
leased premises becoming out of repair, or caused by leakage of gas, oil, water
or steam, or by electricity emanating from the leased premises. LESSEE agrees to
indemnify and hold harmless LESSOR of and from any loss, expenses or claims
arising out of any such damage or injury, unless due in some way to LESSOR’s
gross negligence.
     19. QUIET ENJOYMENT: LESSOR warrants that it has full right to execute and
to perform this LEASE and to grant the estate demised and that LESSEE, upon
payment of the required rents and performing the terms, conditions, covenants
and agreements contained in this Lease, shall peaceably and quietly have, hold
and enjoy the leased premises during the full term of this LEASE as well as any
extension or renewal thereof. LESSOR warrants that it has a duty to enforce the
Quiet Enjoyment provisions of this LEASE and the Rules and Regulations attached
and made a part of this LEASE.
     20. LESSOR’S RIGHT OF ENTRY: LESSOR shall have the right, at all reasonable
non-business hours, with 24 hours notice (except in emergencies) to enter the
leased premises for the following reasons: inspection; cleaning or making
repairs; making alterations or additions as LESSOR may deem necessary or
desirable; determining LESSEES use of the leased premises, or determining if an
act of default under this LEASE has occurred.
     21. ASSIGNMENT OR SUBLEASE: LESSOR shall have the right to transfer and
assign, in whole or in part, its rights and obligations in the building and
property that are the subject of this Lease. LESSEE shall not assign this LEASE
or sublet all or any part of the leased premises without the prior written
consent of LESSOR, which consent shall not be unreasonably withheld. LESSOR
shall have the option, upon receipt from LESSEE of written request for LESSOR’s
consent to subletting or assignment to cancel this LEASE, only for the portion
of the Premises that the LESSEE is requesting to be subleased, as of the date
the requested subletting or assignment is to effective. The option shall be
exercised, if at all within fifteen (15) days following LESSOR’s receipt of such
written request by delivery to LESSEE of written notice of LESSOR’s intention to
exercise the option. In the event of any assignment or subletting, LESSEE shall
nevertheless at all times remain fully responsible and liable for the payment of
the rent and for compliance with all of its other obligations under the terms,
provisions and covenants of this Lease. Upon fee occurrence

7



--------------------------------------------------------------------------------



 



of an “event of default” as defined below, if all or any part of the leased
premises are then assigned or sublet LESSOR, in addition to any other remedies
provided by this LEASE or provided by law, may, at its option, collect directly
from the assignee or subtenant all rents becoming due to LESSEE by reason of the
assignment or sublease, and LESSOR shall have a security interest in all
properties on the leased premises to secure payment of such sums. Any Collection
directly by LESSOR from the assignee or subtenant shall not be construed to
constitute a novation or a release of LESSEE from the further performance of its
obligations under this Lease. A change in ownership of LESSEE’s business shall
not constitute an assignment of LESSEE’s space.
     22. THIS SECTION INTENTIONALLY OMITTED.
     23. THIS SECTION INTENTIONALLY OMITTED.
     24. DEFAULT BY LESSEE: The following shall be deemed to be events of
default by LESSEE under this Lease:
     (a) LESSEE shall fail to pay within five (5) days of written notice by
LESSOR to LESSEE, when due any installment of rent or any other payment required
pursuant to this Lease;
     (b) LESSEE shall abandon any substantial portion of the leased premises;
     (c) LESSEE shall fail to comply with any term, provision or covenant of
this Lease, other than the payment of rent, and the failure is not cured within
thirty (30) days after written notice to LESSEE;
     (d) LESSEE shall file a petition or be adjudged bankrupt or insolvent under
the National Bankruptcy Act, as a mended, or any similar law or statute of the
United States or any state; or a receiver or trustee shall be appointed for all
or substantially all of the assets of LESSEE; or LESSEE shall make a transfer in
fraud of creditors or shall make an assignment for the benefit of creditors; or
     (e) LESSEE shall do or permit to be done any act which results in a lien
being filed against the leased premises or the building and/or project of which
the leased premises are a part, if the lien is not satisfied in ten (10) days.
     25. REMEDIES FOR LESSEE’S DEFAULT: Upon the occurrence of any event of
default set forth in this Lease, LESSOR shall have the option to pursue any
remedies permitted by and in accordance with the laws of the State of Ohio, or
any jurisdiction or venue to which both parties to this LEASE agree.
     26. WAIVER OF DEFAULT OR REMEDY: Failure of LESSOR to declare an event of
default immediately upon its occurrence, or delay in taking any action in
connection with an event of default, shall not constitute a waiver of the
default, but LESSOR shall have the right to declare the default at any time and
take such actions as is lawful or authorized under this Lease. Pursuit of any
one or more of the remedies set forth in paragraph 25 above shall not preclude
pursuit of any one or more of the remedies provided elsewhere in this LEASE or
provided by law, nor shall pursuit of any remedy provided constitute forfeiture
or waiver of any rent or damages accruing to LESSOR by reasons of the violation
of any of the terms, provisions or covenants of this Lease. Failure by LESSOR to
enforce one or more of the remedies provided upon an event of default shall not
be deemed or construed to constitute a waiver of the default or of any other
violation or breach of any of the terms, provisions and covenants contained in
this Lease.
     27. ACTS OF GOD: LESSOR shall not be required to perform any covenant or
obligation in this Lease, or be liable in damages to LESSEE, so long as the
performance or non-performance of the covenant or obligation is delayed, caused
by or prevented by an act of God or force majeure.
     28. THIS PARAGRAPH INTENTIONALLY OMITTED.

8



--------------------------------------------------------------------------------



 



     29. HOLDING OVER: In the event or holding over by LESSEE after the
expiration or termination of this Lease, the hold over shall be as a tenant at
will and all of the terms and provisions of this LEASE shall be applicable
during that period, except that LESSEE shall pay LESSOR as rental for the period
of such hold over an amount equal to one and one-fourth the rent which would
have been payable by LESSEE had the hold over period been a part of the original
term of this Lease. LESSEE agrees to vacate and deliver the leased premises to
LESSOR upon LESSEE’S receipt of notice from LESSOR to vacate. The rental payable
during the hold over period shall be payable to LESSOR on demand. No holding
over by LESSEE, whether with or without consent of LESSOR, shall operate to
extend this LEASE except as otherwise expressly provided.
     30. RIGHTS OF FIRST MORTGAGEE: LESSEE accepts this LEASE subject and
subordinate to any recorded first mortgage or deed of trust lien presently
existing or hereafter created upon the leased premises. LESSOR is hereby
irrevocably vested with full power and authority to subordinate LESSEE’S
interest under this LEASE to any first mortgage or deed of trust lien hereafter
placed on the leased premises, and LESSEE agrees upon demand to execute
additional instruments the subordinating this LEASE as LESSOR may require. If
the interest of LESSOR under this LEASE shall be transferred by reason of
foreclosure or other proceedings for enforcement of any first mortgage or deed
of trust on the leased premises, LESSEE shall be bound to the transferee
(sometimes called the “purchaser”), at the option of the Purchaser, under the
terms, covenants and conditions of this LEASE for the balance of the term
remaining and any extensions or renewals, with the same force and effect as if
the Purchaser were LESSOR under this Lease, and, if requested by the Purchaser,
LESSEE agrees to attorn to the Purchaser, including the first mortgagee under
any such mortgage if it be the Purchaser, as its LESSOR.
     31. ESTOPPEL CERTIFICATES: LESSEE agrees to furnish promptly, from time to
time, upon request of LESSOR or LESSOR’s mortgagee, a statement certifying, if
applicable, that LESSEE is in possession of the leased premises; the leased
premises are acceptable; the LEASE is in full force and effect the LEASE is
unmodified; LESSEE claims no present charge, lien, or claim of offset against
rent; the rent is paid for the current month, but is not prepaid for more than
one month and will not be prepaid for more than one month in advance; there is
no existing default by reason of some act or omission by LESSOR; and such other
matters as may be reasonably required by LESSOR or LESSOR’s mortgagee. The
LESSOR will be responsible for preparing the certificate document for LESSEE’s
signature.
     32. SUCCESSORS: This LEASE shall be binding upon and inure to the benefit
of LESSOR and LESSEE and their respective heirs, personal representatives,
successors and assigns. It is hereby covenanted and agreed that should LESSOR’s
interest in the leased premises cease to exist for any reason during the term of
this lease, then notwithstanding the happening of such event this LEASE
nevertheless shall remain unimpaired and in full force and effect and LESSEE
hereunder agrees to attorn to the then owner of the leased premises .
     33. RENT TAX: If applicable in the jurisdiction where the leased premises
are situated, LESSEE shall pay and be liable for all rental, sales and use taxes
or other similar taxes, if any, levied or imposed by any city, state, county or
other governmental body having authority, such payments to be in addition to all
other payments required to be paid to LESSOR by LESSEE under the terms of this
Lease. Any such payment shall be paid concurrently with the payment of the rent
upon which the tax is based as set forth above.
     34. DEFINITIONS: The following definitions apply to the terms set forth
below as used in this Lease.
     (a) An “act of God” or “force majeure” is defined for the purposes of this
LEASE as strikes, lockouts, sit-downs, material or labor restrictions by any
governmental authority, unusual transportation delays, riots, floods, washouts,
explosions, earthquakes, fire, storms, weather (including wet grounds or
inclement weather which prevents construction), acts of the public enemy, wars,
insurrections and any other cause not reasonably within the control of LESSOR
and which by the exercise of due diligence LESSOR is unable, wholly or in part,
to prevent or overcome.

9



--------------------------------------------------------------------------------



 



     (b) The “commencement date” shall be the date set forth in paragraph 2. The
“commencement date” shall constitute the commencement of this LEASE far all
purposes, whether or not LESSEE has actually taken possession.
     (c) The “completion date” shall be the date on which the improvement
erected and to be erected upon the leased premises shall have been completed in
accordance with the plans and specifications described in paragraph 11. LESSOR
shall use its best efforts to establish the “completion date” as the date set
forth in paragraph 2. In the event that the improvements have not in fact been
completed as of that date, LESSEE shall notify LESSOR in writing of its
objections. LESSOR shall have a reasonable time after delivery of the notice in
which to take such corrective action as may be necessary, and shall notify
LESSEE in writing as soon as it deems such corrective action has been completed
so that the improvements are completed and ready for occupancy. Taking of
possession by LESSEE shall be deemed to establish conclusively that the
improvements have been completed and that the leased premises are in good and
satisfactory condition, as of the date possession was so taken by LESSEE, except
for talent defects, if any.
     (d) “Real property tax” means all school, city, state and county taxes and
assessments including special district taxes or assessments.
     (e) “Square feet” or square foot” as used in this LEASE includes the area
contained within the space occupied by LESSEE together with a common area
percentage factor of LESSEE’S space proportionate to the total building area.
     (f) “Non-Controllable Expenses” are insurance taxes, building utilities,
and snow removal. All other expenses will be considered controllable for
purposes of this LEASE.
     35. MISCELLANEOUS: The captions appearing in this LEASE are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope of intent of such paragraph. If any provision of this LEASE shall ever be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision of this Lease, and such other provision shall
continue in full force and effect.
     36. NOTICE: (a) All rent and other payments required to be made by LESSEE
shall be payable to LESSOR at the address set forth below.
     (b) All payments required to be made by LESSOR to LESSEE shall be payable
to LESSEE at the address set forth below, or at any other address within the
United States as LESSEE may specify from time to time by written notice.
     (c) Any notice or document required or permitted to be delivered by this
LEASE shall be deemed to be delivered (whether or not actually received) when
deposited in the United States Mail, postage paid, certified mail, return
receipt requested, addressed to the parties at the respective addresses set out
below.

     
LESSOR:
  LESSEE:
OfficePlex Partners
  The Answer Group
c/o West Shell Inc.
  4665 Cornell Road, Suite 150
4665 Cornell Road
  Cincinnati, Ohio 45242
Cincinnati, Ohio 45242
  Attn: Mr. Phil Parker

     37. ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES: IT IS EXPRESSLY AGREED
BY LESSEE, AS A MATERIAL CONSIDERATION FOR THE EXECUTION OF THIS LEASE THAT THIS
LEASE, WITH THE SPECIFIC REFERENCES TO WRITTEN EXTRINSIC DOCUMENTS, IS THE
ENTIRE AGREEMENT OF THE PARTIES; THAT THERE ARE, AND WERE, NO VERBAL
REPRESENTATIONS, WARRANTIES UNDERSTANDING, STIPULATIONS, AGREEMENTS OR PROMISES
PERTAINING TO THIS LEASE OR THE EXPRESSLY MENTIONED WRITTEN EXTRINSIC DOCUMENTS
NOT INCORPORATED IN WRITING IN THIS LEASE. LESSOR AND LESSEE EXPRESSLY AGREE
THAT THERE ARE AND SHALL BE NO

10



--------------------------------------------------------------------------------



 



IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS LEASE AND THERE ARE NO
WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS LEASE. IT IS
LIKEWISE AGREED THAT THIS LEASE MAY NOT BE ALTERED, WAIVED, AMENDED OR EXTENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY BOTH LESSOR AND LESSEE.
     38. OTHER PROVISIONS:
     38A. Operating Expense Pass-Throughs. As it pertains to Paragraph 3(e) and
3(f) of the “Commercial lease Agreement”, operating expenses are set at $5.50
per rentable square foot. LESSEE shall be responsible for annual increase in
operating expenses on a percentage basis over the term of the Lease, not to
exceed four percent (4%) on controllable expenses per year. Not included as
controllable expenses are real estate taxes, insurance, snow removal, and
utilities. Operating expenses shall be grossed up to reflect a 100%-occupied
building.
     38B. Right of First Refusal. LESSOR agrees to offer LESSEE the “right of
first refusal” for any adjacent office space which would become available during
the term of the lease, provided there is at least a minimum of one hundred
eighty (180) days remaining on the term of LESSEE’s lease renewal. LESSEE would
have five(5) business days from the date of such notice in which to exercise the
“first right of offer”. The terms and conditions for such additional space shall
be equal to market rental rate, and in no event shall be less than the original
lease rental rate which begins April 1, 1996 and such term shall be coterminous
with the Lease. The right of first refusal will become effective only when a
bona fide offer for the space has been made by a third party.
     38C. Renewal Options: LESSOR agrees to provide two (2), five (5) year
renewal options at market rate with a one hundred eighty (180) day prior written
notice from the LESSEE which to exercise the renewal option. In no event shall
the rental rate be lower than the last previous year’s rental rate. All other
non-economic terms and conditions shall be substantially the same as in the
preliminary lease. Lease extension shall be accomplished through an amendment to
existing lease.
     38D. Refurbishment for Additional Renewal Period(s). LESSOR agrees to
provide an allowance of $3.00 per rentable square foot for the purpose of
refurbishing all of the space. The specific allowance shall be provided at the
beginning of each renewal period.
     38E. Building Hours. For purposes of providing HVAC to the Leased Premises,
the building will have normal operating hours of 7:00 AM to 11:00 PM, Monday
through Friday, and 9:00 AM to 5:00 PM on Saturday, and 1:00 PM to 9:00 PM on
Sunday. These building hours are specific to the LESSEES use of their space and
their location within the building.
     38F. Security. The building provides twenty-four (24) hour access to the
building through a card key access system.
     38G. Utilities. Utilities will be provided by LESSOR, based on current
usages as per building hours stated above. LESSEE shall be responsible for any
after hours HVAC usage. Such after hours HVAC usage shall be charged to LESSEE
at a rate of $10.00 per hour.
     38H. Americans With Disabilities Act. LESSOR agrees that it is LESSOR’s
responsibility at its cost to provide the appropriate considerations for the
compliance with the Americans with Disabilities Act (only in building’s common
areas).
     38I. Building Smoking Policy. LESSOR shall designate all common areas
inside the office building, including vestibules, as non-smoking. Specific
non-smoking signs will be posted at LESSOR’s sole discretion. In no event will
the LESSOR be responsible for enforcing the non-smoking policy.
     38J. Signage. LESSOR shall permit LESSEE, at LESSEE’s sole cost to
establish and erect a sign in the berm area in the entrance road to the office
building. Type, size and

11



--------------------------------------------------------------------------------



 



actual location of such sign must meet with LESSOR’S approval, which shall not
be unreasonably withheld. The sign will not be lighted, or greater in height
than the existing OfficeFlex sign that is in the been area.
     38K. Parking. LESSOR shall provide twelve (12) reserved parking spaces for
LESSEE’S use and four (4) building visitor spaces. LESSOR shall have the right
to designate the actual location of these parking spaces. LESSOR shall not be
responsible to police the reserved spaces. The visitor’s spaces will be provided
close to the front entrance of the building. See Exhibit D for location of
parking spaces.
     38L. Brokerage Fee. The LESSOR shall pay a brokerage fee to the Staubach
Company equal to three percent (35%) of the total aggregate amount of the net
rent (gross rent less operating expense equals net rent). The brokerage fee
shall equal $16,609.80, due and payable half upon LESSEE and LESSOR signing this
Amendment No. 1 and half upon LESSEE occupying the Expansion Space as outlined
in Exhibit “B”. In no event shall the LESSOR be responsible or liable for any
future or subsequent lease renewal(s) and/or expansion(s).
     The LESSOR shall pay brokerage fee to West Shell Inc. equal to three
percent (3%) of the total aggregate amount of the net rent. Such payment shall
be consistent to the listing agreement which WestShell Inc, has with LESSOR.
Signed at Cincinnati, OH this 7 day of December 1995.

                  LESSOR:       LESSEE:
 
                Office Plex Partners       The Answer Group
 
               
BY
  /s/ Mel Mellis       BY   /s/ PHILLIP A. PARKER
 
               
 
                Mel Mellis, President/General Partner       PHILLIP A. PARKER
EVP & COO      (TYPE NAME AND TITLE)       (TYPE NAME AND TITLE)
 
                WITNESSES FOR LESSOR:       WITNESSES FOR LESSEER:
 
                JEAN ALLEN       Janet b. Pauciuto
 
                MARY PATER       Beth Schneider

12



--------------------------------------------------------------------------------



 



         
STATE OF OHIO
  )    
 
      )SS:
COUNTY OR WARREN
  )    

          Before me, a Notary Public in and for said County and State,
personally appeared Phillip Parker, who acknowledged the execution of the above
and foregoing Lease Agreement for and on behalf of The Answer Group, a
                     corporation, and who, being first duty sworn, stated that
(s)he is empowered and authorized to execute the attached and foregoing Lease
Agreement and Exhibits
     WITNESS my hand and Notarial Seal this 7 day of December, 1995

     
 
  /s/ J. Faye Deardurff
 
                 Notary Public
 
   
My commission expires
       
J. FAYE DEARDURFF
Notary Public, State of OHIO
My Commission Expire Aug 23, 1996
 
   
aug 23, 1996
   

         
STATE OF OHIO
  )    
 
      )SS.
COUNTY OF HAMELTON
  )    

          Before me, a Notary Public in and for said County and state,
personally appeared Mel Mellis who acknowledged the execution of the above and
foregoing Lease Agreement for and on behalf of Office Plen Partners Ohio
Parternership and who being first duly sworn, stated that (s)he is empowered and
authorized to execute the attached and foregoing Lease Agreement and Exhibits
     WITNESS my hand and Notarial Seal this 2nd day of January, 1996.

     
 
  /s/ Mary E. Pater
 
                 Notary Public

         
My commission expires
       
 
       
June 16, 1998
  (NOTARIAL SEAL) [l14570al1457004.gif]   MARY E. PATER
Notary Public State of Ohio
My Commission Expires on June 18, 1998
June 18, 1998

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
EXHIBIT A
Attached to and made part of the LEASE executed the 7 day of December 1995,
between the undersigned.

             
 
                OFFICEPLEX PARTNERS         LESSOR
   
 
           
 
  By   /s/ Mel Mellis    
 
           
 
                The Answer Group         LESSEE
   
 
           
 
  By   /s/ Phillip A. Parker    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
JANITORIAL SERVICE
     LESSOR agrees, at its sole cost and expense, to furnish the following
janitorial services by such contractors selected by LESSOR from time to time.
LESSOR reserves the right to modify the following schedule and scope of
janitorial services to the extent deemed necessary by LESSOR to maintain the
leased premises and building in a manner consistent with first class office
buildings in Cincinnati, Ohio:

     
Resilient Floors and Stairways
   
 
   
Daily:
  Dust mop and remove spillage; damp mop during
inclement weather
   
 
   
Weekly:
  Damp mop
 
   
Bi-Monthly:
  Damp mop and spray buff
 
   
Semi-Annually:
  Scrub and refinish
 
   
As required:
  Strip and refinish
 
   
Carpet Areas
   
 
   
Daily
  Vacuum.
 
   
Weekly:
  Remove spots from lobby
 
   
Monthly:
  Remove obvious spots
 
   
As required:
  Shampoo and steam extract
 
   
Desk
   
 
   
Daily:
  Dust and spot clean all open tops
 
   
Weekly:
  Polish open tops
 
   
Monthly:
  Dust complete
 
   
Chairs
   
 
   
Twice Weekly:
  Dust sides and bottoms
 
   
Weekly:
  Vacuum
 
   
Ash Trays and Urns
   
 
   
Daily:
  Empty and wet wipe
 
   
Waste Receptacles
   
 
   
Daily:
  Empty
 
   
File Cabinets
   

 



--------------------------------------------------------------------------------



 



     
Daily:
  Dust tops
 
   
Monthly:
  Dust sides
 
   
Table and Stands
   
 
   
Daily:
  Dust tops
 
   
Weekly:
  Dust complete
 
   
Picture and Frames
   
 
   
Weekly:
  Dust
 
   
Ledges and Window Sills
   
 
   
Weekly:
  Dust
 
   
Monthly:
  Wet wipe
 
   
Telephones
   
 
   
Weekly:
  Clean and disinfect
 
   
Drinking Fountains
   
 
   
Daily:
  Clean, polish and disinfect
 
   
Elevators and Doors
   
 
   
Daily:
  Clean, polish and vacuum
 
   
Glass Partitions
   
 
   
Semi -Weekly:
  Spot clean
 
   
Quarterly:
  Wash
 
   
Entrance Doors
   
 
   
Daily:
  Spot clean
 
   
Weekly:
  Clean complete
 
   
Office Sinks
   
 
   
Daily:
  Clean and polish
 
   
Venetian Blinds
   
 
   
Monthly:
  Vacuum

 



--------------------------------------------------------------------------------



 



     
Vents and Louvers
   
 
   
Monthly:
  Vacuum
 
   
Light Switches, Doors
   
and Frames
   
 
   
Weekly:
Complete clearing not included but marks will be removed if it does not spoil
general appearance.

          Restrooms        
Daily:
  A.   Empty and disinfect all waste receptacles
 
       
 
  B.   Polish all metal and mirrors
 
       
 
  C   Clean and disinfect all wash basins, toilets and urinals
 
       
urinals
  D.   Disinfect underside and tops of toilet seats
 
       
 
  E.   Spot clean walls around wash basins
 
       
 
  F.   Mop floor with germicidal solution
 
       
Weekly:
  A.   Wash and polish all partitions
 
       
 
  B.   Wash all ledges
 
       
Monthly:
  A.   Scrub all floors; refinish if required

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [l14570al1457005.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [l14570al1457006.gif]

 



--------------------------------------------------------------------------------



 



RULES AND REGULATIONS
1. LESSOR agrees to furnish LESSEE two keys without charge. Additional keys will
be furnished at a nominal charge.
2. LESSEE will refer all contractors, contractor’s representatives and
installation technicians rendering any service on or to the leased premises for
LESSEE, to LESSOR for LESSOR’s approval, which approval shall not be
unreasonably withheld, and supervision before performance of any contractual
service. This provision shall apply to all work performed on or about the leased
premises or project including installation of telephones, telegraph equipment
electrical devices and attachments and installations of any nature affecting
floors, walls, woodwork, ceilings and equipment or any other physical portion of
the leased premises or project.
3. LESSEE shall not at any time occupy any part of the leased premises or
project as sleeping or lodging quarters.
4. LESSEE shall not place, install or operate on the leased premises or in any
part of the building, any engine, open flame stove or machinery, or conduct
mechanical operations or cook thereon or therein, or place or use in or about
the leased premises or project any explosives, gasoline, kerosene, oil, acids,
caustics, or any flammable, explosive or hazardous material without written
consent of LESSOR.
5. LESSOR will not be responsible for lost of stolen personal property,
equipment, money or jewelry from the leased premises or the project regardless
of whether such loss occurs when the area is locked against entry or not.
6. No dogs, cats, fowl, or other animals shall be brought into or kept in or
about the leased premises or project.
7. Employees of LESSOR shall not receive or carry messages for or to any LESSEE
or other person, nor contract with or render fee of paid services to any LESSEE
or LESSEE’S agents, employees or invitees.
8. None of the parking, plaza, recreation or lawn areas, entries, passages,
doors, elevators, hallways or stairways shall be blocked or obstructed, or any
rubbish, litter, trash, or material of any nature placed, emptied or thrown into
these areas or such area be used by LESSEE’S agents, employees or invitees at
any time for purposes inconsistent with their designation by LESSOR.
9. The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed, and any damage resulting to
them from misuse, or by the defacing or injury of any part of the building shall
be borne by the person who shall occasion it. No person shall waste water by
interfering with the faucets or otherwise.
10. No person shall disturb occupants of the building by the use of any radios,
record players, tape recorders, musical instruments, the making of unseemly
noises, or any unreasonable use.
11. Nothing shall be thrown out of the windows of the building or down the
stairways or other passages.
12. LESSEE and its employees, agents and invitees shall park their vehicles only
in those parking areas designated by LESSOR. LESSEE shall not leave any vehicle
in a state of disrepair (including without limitation, flat tires, out of date
inspection stickers or license plates) on the leased premises or project. If
LESSEE or its employees, agents or invitees park their vehicles in areas other
than the designated parking areas or leave any vehicle in a state of disrepair,
LESSOR, after giving written notice to LESSEE of such violation, shall have the
right to remove such vehicles at LESSEE’S expense.

 



--------------------------------------------------------------------------------



 



Tower Section (If Applicable)
13. Movement in or out of the building of furniture or office supplies and
equipment, or dispatch or receipt by LESSEE of any merchandise or materials,
which require use of elevators or stairways, or movement through the building
entrances or lobby, shall be restricted to hours designated by LESSOR. All such
movement shall be under supervision of LESSOR and carried out in the manner
agreed between LESSEE and LESSOR by prearrangement before performance. Such
prearrangement will include determination by LESSOR of time, method, and routing
of movement and limitations imposed by safety or other concerns which may
prohibit any article, equipment or any other item from being brought into the
building. LESSEE assumes, and shall indemnify LESSOR against, all risks and
claims of damage to persons and properties arising in connection with any said
movement.
14. LESSOR will provide and maintain an alphabetical directory board in the
ground floor lobby of the building and allot one name strip for LESSEE.
15. LESSOR shall not be liable for any damages from the stoppage of elevators
for necessary or desirable repairs or improvements or delays of any sort or
duration in connection with the elevator service.
It is LESSOR’s desire to maintain in the building or project the highest
standard of dignity and good taste consistent with comfort and convenience for
LESSEES. Any action or condition not meeting this high standard should be
reported directly to LESSOR. Your cooperation will be mutually beneficial and
sincerely appreciated. LESSOR reserves the right to make such other and further
reasonable rules and regulations as in its judgement may from time to time be
necessary, for the safety, care and cleanliness of the leased premises, and for
the preservation of good order therein.

 